DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of the claims in the reply filed on 5/24/22 is acknowledged.  The traversal ground is found persuasive.  Therefore, the previous restriction is hereby withdrawn.

REASONS FOR ALLOWANCE
2.	Claims 1-12, 17, 18, 21, 27, 30 and 33 are allowed.  The following is an examiner’s statement of reasons for allowance.  Regarding claims 1, 17 and 33, the prior art fails to disclose a mechanism configured to change the locations of the first lens and of the light source relative to one another after the apparatus has been used to capture a first snapshot fundus image of the eye of the subject, wherein after the locations of the first lens and the light source relative to one another have been changed, the apparatus captures a second snapshot fundus image of the same eye of the same subject, and a processor configured to perform a digital compensation algorithm that processes the first and second snapshot fundus images to create a third snapshot fundus image corresponding to one of the first and second snapshot fundus images with any reflection artifacts removed.

3.	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
6/18/22